Citation Nr: 0800845	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for obstructive airway disease.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflex disease (GERD) with surgery. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel



INTRODUCTION

The veteran had active service from December 1997 until 
August 2004.  His DD-214 also indicates 1 year and 14 days of 
prior active service.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.  The claims file has since been transferred 
to the RO in Montgomery, Alabama.

It is observed that the veteran's evaluation for GERD was 
contemplated as involving residuals of hiatal hernia surgery.  
Indeed, while the veteran claimed entitlement to service 
connection for his hiatal hernia in an April 2005 
communication, the RO responded in an August 2005 letter in 
which it was explained that the hernia condition was part of 
the veteran's GERD.  


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's obstructive airway 
disease was productive of complaints of cough and asthmatic 
attacks; objectively, pulmonary function studies showed FEV-1 
of 79.6 percent predicted and FEV-1/FVC of 83.7 percent.  

2.  Throughout the appeal, the veteran's GERD was productive 
of complaints including heartburn, epigastric pain, and 
indigestion; objectively, the evidence shows epigastric 
tenderness on palpation but does not reveal dysphagia, 
pyrosis, regurgitation, or substernal, arm or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for obstructive airway disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6604 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to increased ratings for 
obstructive airway disease and for GERD with surgery.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Because this appeal stems from initial rating 
assigned the Board must consider the entire time period 
involved and contemplate staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Higher rating: obstructive airway disease

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for obstructive airway 
disease pursuant to Diagnostic Code 6604.  In order to 
achieve the next-higher 30 percent rating under that Code 
section, the evidence must show the following:  FEV-1 of 56 
to 70-percent predicted, FEV- 1/FVC of 56 to 70 percent, or 
DLCO (SB) of 40 to 55 percent predicted.

In the present case, pulmonary function studies performed in 
conjunction with an April 2004 VA examination showed FEV-1 of 
79.6 percent predicted, FEV-1/FVC of 83.7 percent.  Moreover, 
while DLCO testing was not performed, the examiner 
specifically noted that the study was unnecessary in the 
case, as the results indicated were sufficient to evaluate 
the severity of the veteran's pulmonary condition.  

Based on the above figures, the veteran does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
6604.  Moreover, no other competent evidence of record 
supports a higher evaluation for any portion of the rating 
period on appeal.  

In finding that a higher evaluation is not warranted, the 
Board acknowledges the veteran's subjective complaints.  For 
example, at his April 2004 VA examination, the veteran 
endorsed symptoms including a cough with purulent sputum.  He 
also reported asthmatic attacks on a daily basis and needed 
to visit a physician approximately twice per month to control 
such attacks.  He required inhalation of anti-inflammatory 
medication and bronchodilator by inhalation intermittently.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  Moreover, as his statements were made in the course of 
receiving medical treatment, and are consistent with the 
competent findings, they are found to be credible.  
Nevertheless, such complaints do not lead to the conclusion 
that the veteran's disability picture is most nearly 
approximated by the next-higher 30 percent rating.  Rather, 
the overall evidence overwhelmingly shows that none of the 
criteria for a higher rating have been met.

In conclusion, the evidence of record does not enable a grant 
of the next-higher 30 percent evaluation for the veteran's 
obstructive airway disease for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Higher rating: GERD with surgery

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation pursuant for GERD 
pursuant to Diagnostic Code 7346.  In order to achieve the 
next-higher 10 percent rating under that Code section, the 
evidence must demonstrate hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation, but of less 
severity.  The symptoms associated with a 30 percent rating 
include persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 30 percent evaluation 
for any portion of the rating period on appeal.  Indeed, VA 
examination in April 2004 did not reveal a disability picture 
that most nearly approximated the criteria for a compensable 
evaluation under Diagnostic Code 7346.  At that time, the 
veteran complained of GERD manifested by frequent pain.  The 
veteran stated that his epigastric pain associated with his 
hernia residuals was constant.  His current treatment 
involved Prevacid.  Additionally, he had to avoid certain 
foods.  

Objectively, the VA examiner in April 2004 noted mild 
epigastric tenderness to palpation.  The examiner added that 
the veteran's gastrointestinal disability did not cause 
significant anemia or malnutrition.  The VA examiner 
concluded that the effect of the veteran's disability on his 
usual occupation was not clinically significant and that the 
effect on his daily activity was minimal.  

Subsequent VA clinical records dated in March 2005 reveal 
complaints of heartburn, indigestion, gas, and a feeling of 
fullness, particularly after the consumption of spicy or 
fried foods.  The veteran denied constipation, diarrhea, 
poliyira and polidipsia.

The findings detailed above are not consistent with those 
required for a 10 percent evaluation under Diagnostic Code 
7346.  While it is true that epigastric pain was shown, the 
competent evidence did not reveal dysphagia, pyrosis, or 
regurgitation, nor were there findings of substernal or arm 
or shoulder pain.  Again, two or more of the symptoms for the 
30 percent evaluation must be shown in order for the 10 
percent rating to be justified.  Here, only one symptom, 
epigsatric pain, has been established.  

The Board has also considered whether any alternate 
Diagnostic Codes allow for a compensable evaluation here.  In 
this regard, it is noted that Diagnostic Code 7319 affords a 
10 percent evaluation for irritable colon syndrome where the 
evidence demonstrates moderate symptoms characterized by 
frequent episodes of bowel disturbance with abdominal 
distress.  However, such symptoms have not been shown by the 
objective evidence of record.  Again, the veteran denied 
constipation and diarrhea in a March 2005 VA treatment 
record.  There are no other Diagnostic Codes relevant to the 
veteran's GERD claim.  

In finding that a compensable evaluation is not warranted, 
the Board acknowledges the veteran's subjective complaints, 
as described above.  Again, the veteran is found to be 
competent to report his observable symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Moreover, as his 
statements were made in the course of receiving medical 
treatment, and are consistent with the competent findings, 
they are found to be credible.  Nevertheless, such complaints 
do not lead to the conclusion that the veteran's disability 
picture is most nearly approximated by the next-higher 10 
percent rating.  Rather, the overall evidence overwhelmingly 
shows that the criteria for a higher rating have been met.

In conclusion, the evidence of record does not enable a grant 
of a compensable evaluation for the veteran's GERD for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that either of 
the disabilities at issue have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

Finally, the Board observes that the veteran's obstructive 
airway disease and GERD claims claims arise from his 
disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Furthermore, the record contains the veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
obstructive airway disease is denied.

Entitlement to an initial compensable evaluation for GERD is 
denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


